Citation Nr: 1015811	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-03 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1964 to June 
1966 in the United States Army, during the Vietnam Era.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Winston-Salem, North Carolina Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in October 2008.  A 
transcript of this hearing has been reviewed and associated 
with the claims file.  

This matter was before the Board and remanded in a December 
2008 rating decision.  

FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD that is 
related to an in-service stressor.

2.  Objective evidence has been submitted to verify the 
Veteran's claimed in-service stressor.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service 
connection for PTSD, have been met.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found in part at 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2009) and 38 C.F.R. §3.159 (2009).  
VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

According to 38 C.F.R. § 3.304(f) (2009), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, credible supporting 
evidence of an in-service stressor, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, then the veteran's lay testimony alone may be 
accepted as credible supporting evidence to establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304 (d)-(f). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

After a careful review of the evidence of record, and after 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran suffers from PTSD which is 
linked to a corroborated in-service stressor and that service 
connection is warranted.  

In the instant case there is medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV).  In 
this regard the October 2010 VA examiner and a February 2009 
private doctor diagnosed the Veteran with PTSD.  In addition, 
a link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor has been shown.  The 
October 2010 VA examiner identified two stressors that were 
related to the Veteran's PTSD.  The examiner noted an 
incident where the Veteran was driving a supply truck to 
another location and his truck was carrying ammunition.  They 
were driving at night and the Veteran saw tracers coming from 
the jungle.  He was convinced that the truck would be hit and 
he would die.  The examiner also noted another stressor in 
which the Veteran saw the head of a dead Viet-Cong that had 
been mounted on a jeep.  The examiner noted that there was no 
evidence of post military stressors.  In the February 2009 
statement, the private doctor noted that the Veteran spent 
time in a combat zone in Vietnam, that he received training 
as truck driving, and that he would get extremely tensed 
driving a truck under the hazardous conditions of regular, 
incoming fire and trucks being blown up.  The private 
doctor's statement indicated that the Veteran's PTSD 
symptomatology was referable to his military service time and 
therefore the direct result of that military service time.  

As to whether there is credible supporting evidence that the 
claimed in-service stressors occurred, the Board notes that 
the Veteran indicated in a February 2009 statement that he 
was required to defend himself under hostile fire on July 14, 
1965.  The Veteran also described situations where he had to 
navigate the roads while under fire.  A September 2009 report 
from the Defense Personnel Records Information Retrieval 
System (DPRIRS) shows that the Veteran's unit was obliged to 
defend itself against hostile infiltration on July 14, 1965.  

The Board finds that the response from DPRIRS has been 
expressed in sufficient terms to warrant the application of 
the benefit-of-the-doubt doctrine in that the report 
corroborates some of the Veteran's claimed stressors when it 
stated that the unit" was obliged to defend itself against 
hostile infiltration on July 14, 1965."  In light of the 
Court's ruling in Pentecost and after consideration of all of 
the evidence, the Board finds that the preponderance of the 
evidence is in favor of the claim.

Given the Veteran's PTSD diagnosis, his reported stressors, 
and the service department records corroborating similar 
stressors, the Board finds that the criteria for service 
connection for PTSD-namely a diagnosis based upon a 
corroborated stressor(s)-have been met in this case.  Thus, 
following a full review of the record, and giving the Veteran 
the benefit of the doubt, the Board concludes that service 
connection for PTSD is warranted.


ORDER

Entitlement to service connection for a psychiatric disorder, 
diagnosed as PTSD, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


